IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40427
                       USDC No. G-96-CV-710



LUIS A. AGUILAR,

                                          Plaintiff-Appellant,

versus

HECTOR GARCIA; JOHN FLORES; JEFFREY MILSTEEN;
DONNA KLIGAR; WILLIAM WILKINS; JAMES BISSETT,

                                          Defendants-Appellees.

                       ---------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       ---------------------

                          December 18, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:1

     Luis Aguilar seeks leave to proceed in forma pauperis (IFP)

from this court following the magistrate judge’s denial of leave

to proceed IFP and certification that Aguilar’s appeal would not

be taken in good faith.   Aguilar seeks a transcript of his

pretrial hearing at government expense; his transcript motion is

DENIED.   He seeks appointment of counsel on appeal; his motion is

DENIED.

     Aguilar contends that the magistrate judge erred by denying


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
his motion for appointment of counsel.   He argues that he was

psychologically incapable of prosecuting his case pro se and that

the magistrate judge erred by denying his requests to subpoena

expert psychiatric witnesses to testify about his mental state.

He argues that the magistrate judge erred by failing to order the

Galveston County Jail to furnish the names and addresses of all

of the psychiatrists who had seen him while he was in the custody

of the County.   He alleges that he was indigent during the trial

of his case and that he unsuccessfully attempted to employ

private counsel.   Aguilar contends that the magistrate judge

erred by denying his request for an expert witness in the field

of document forgery.

     We have reviewed Aguilar’s IFP motion and the record on

appeal and we have found no nonfrivolous issues for appeal.

Regarding Aguilar’s requests that two psychiatrists by subpoenaed

as expert witnesses and that a psychiatric expert and a forgery

expert be appointed, the district court was not authorized to pay

expert witness fees.   Pedraza v. Jones, 71 F.3d 194, 196 (5th

Cir. 1995).   Regarding Aguilar’s remaining contentions, we affirm

the bad-faith certification and deny Aguilar’s IFP motion for

essentially the reasons stated by the magistrate judge.   Aguilar

v. Garcia, No. G-96-CV-710 (S.D. Tex. Apr. 28, 1998).

     IFP DENIED; APPEAL DISMISSED.   5TH CIR. R. 42.2.